Follett, Ch. J.
The referee found that the articles, to recover the price of which the action was brought, were charged to the defendant on the plaintiff’s books. The books were before the referee and must have proved this fact beyond question. The referee found that the plaintiffs from time to time rendered statements of the account to the defendant, who examined, corrected them and made payments thereon. Mrs. Dickinson so testified, .and Alfred Dickinson, her son, so testified, and so did Miss *652Fowler. • Kate MeGrroder saw the accounts and talked with defendant about them. The defendant does not deny that she examined the accounts rendered in her name. The referee found that the defendant directed that the articles should be charged to her. Elizabeth Dickinson so testified and so did Sabina Fowler. This the defendant denied. The general term reversed the findings of fact upon the ground that they rested mainly on the evidence of Elizabeth Dickinson, who had verified an account containing the same items and presented it to the executor of Charles Ensign, the defendant’s deceased husband. The plaintiff testifies, and the referee found that this account was so presented at the request of the defendant.
I think that the referee’s findings were warranted by the evidence and that the order should be reversed and the judgment entered on the report of the referee should be affirmed, with costs.
All concur, except Parker and Brown, JJ., who dissent, and Haight, J., absent